UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-27754 HUB GROUP, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 36-4007085 (I.R.S. Employer Identification No.) 3050 Highland Parkway, Suite 100 Downers Grove, Illinois 60515 (Address, including zip code, of principal executive offices) (630) 271-3600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12-b of the Exchange Act.(Check one): Large Accelerated Filer X Accelerated FilerNon-Accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act).YesNo X On July 18, 2007, the registrant had 38,827,594 outstanding shares of Class A common stock, par value $.01 per share, and 662,296 outstanding shares of Class B common stock, par value $.01 per share. HUB GROUP, INC. INDEX PART I.Financial Information: Page Hub Group, Inc. - Registrant Condensed Consolidated Balance Sheets – June 30, 2007 (unaudited) and December 31, 20063 Unaudited Condensed Consolidated Statements of Income - Three Months and Six Months Ended June 30, 2007 and 20064 Unaudited Condensed Consolidated Statement of Stockholders’ Equity - Six Months Ended June 30, 20075 Unaudited Condensed Consolidated Statements of Cash Flows - Six Months Ended June 30, 2007 and 20066 Notes to Unaudited Condensed Consolidated Financial Statements7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Quantitative and Qualitative Disclosures About Market Risk 17 Controls and Procedures 17 PART II.Other Information18 HUB GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) June 30, 2007 December 31, 2006 ASSETS (unaudited) CURRENT ASSETS: Cash and cash equivalents $ 52,380 $ 43,491 Accounts receivable Trade, net 154,254 158,284 Other 10,732 8,369 Prepaid taxes 86 2,119 Deferred taxes 3,667 3,433 Prepaid expenses and other current assets 4,795 4,450 TOTAL CURRENT ASSETS 225,914 220,146 Restricted investments 4,803 3,017 Property and equipment, net 30,511 26,974 Other intangibles, net 7,279 7,502 Goodwill, net 225,448 225,448 Other assets 1,457 1,461 TOTAL ASSETS $ 495,412 $ 484,548 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable Trade $ 112,933 $ 117,676 Other 6,035 6,839 Accrued expenses Payroll 11,855 18,294 Other 34,041 26,617 Related party payable - 5,000 TOTAL CURRENT LIABILITIES 164,864 174,426 Non-current liabilities 12,934 7,691 Deferred taxes 41,792 43,587 STOCKHOLDERS' EQUITY: Preferred stock, $.01 par value;2,000,000 shares authorized;no shares issued or outstanding in 2007 and 2006 - - Common stock Class A:$.01 par value;97,337,700 shares authorized in 2007; 41,224,792 shares issued and 38,827,937 outstanding in 2007; 47,337,700 shares authorized in 2006;41,224,792 shares issued and 38,943,122 outstanding in 2006 412 412 Class B:$.01 par value; 662,300 shares authorized; 662,296 shares issued and outstanding in 2007 and 2006 7 7 Additional paid-in capital 176,830 179,203 Purchase price in excess of predecessor basis, net of tax benefit of $10,306 (15,458 ) (15,458 ) Retained earnings 171,437 146,243 Treasury stock; at cost, 2,396,855 shares in 2007 and 2,281,670 shares in 2006 (57,406 ) (51,563 ) TOTAL STOCKHOLDERS' EQUITY 275,822 258,844 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 495,412 $ 484,548 See notes to unaudited condensed consolidated financial statements. 3 HUB GROUP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) Three Months Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 Revenue $ 401,565 $ 395,296 $ 794,862 $ 752,060 Transportation costs 343,802 339,805 680,438 649,196 Gross margin 57,763 55,491 114,424 102,864 Costs and expenses: Salaries and benefits 24,177 24,425 49,787 47,306 General and administrative 10,218 9,726 21,819 18,695 Depreciation and amortization 1,203 1,528 2,375 3,387 Total costs and expenses 35,598 35,679 73,981 69,388 Operating income 22,165 19,812 40,443 33,476 Other income (expense): Interest expense (24 ) (25 ) (45 ) (43 ) Interest income 611 552 1,256 998 Other, net 55 26 58 56 Total other income 642 553 1,269 1,011 Income from continuing operations before provision for income taxes 22,807 20,365 41,712 34,487 Provision for income taxes 9,032 8,146 16,518 13,795 Income from continuing operations 13,775 12,219 25,194 20,692 Discontinued operations: Income from discontinued operations of HGDS - 540 - 1,634 Provision for income taxes - 216 - 653 Income from discontinued operations - 324 - 981 Net income $ 13,775 $ 12,543 $ 25,194 $ 21,673 Basic earnings per common share Income from continuing operations $ 0.35 $ 0.30 $ 0.64 $ 0.51 Income from discontinued operations $ - $ 0.01 $ - $ 0.03 Net income $ 0.35 $ 0.31 $ 0.64 $ 0.54 Diluted earnings per common share Income from continuing operations $ 0.35 $ 0.29 $ 0.64 $ 0.50 Income from discontinued operations $ - $ 0.01 $ - $ 0.02 Net income $ 0.35 $ 0.30 $ 0.64 $ 0.52 Basic weighted average number of shares outstanding 39,043 40,768 39,150 40,482 Diluted weighted average number of shares outstanding 39,538 41,607 39,652 41,455 See notes to unaudited condensed consolidated financial statements. 4 HUB GROUP, INC UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY For the six months ended June 30, 2007 (in thousands, except shares) June 30, 2007 Class A & B Common Stock Shares Outstanding Beginning of year 39,605,418 Purchase of treasury shares (420,919 ) Treasury shares issued for restricted stock and stock options exercised 305,734 Ending balance 39,490,233 Class A & B Common Stock Amount Beginning of year $ 419 Ending balance 419 Additional Paid-in Capital Beginning of year 179,203 Exercise of non-qualified stock options (3,044 ) Share-based compensation expense 1,923 Tax benefit of share-based compensation plans 2,430 Issuance of restricted stock awards, net of forfeitures (3,682 ) Ending balance 176,830 Purchase Price in Excess of Predecessor Basis, Net of Tax Beginning of year (15,458 ) Ending balance (15,458 ) Retained Earnings Beginning of year 146,243 Net income 25,194 Ending balance 171,437 Treasury Stock Beginning of year (51,563 ) Purchase of treasury shares (12,898 ) Issuance of restricted stock and exercise of stock options 7,055 Ending balance (57,406 ) Total stockholders’ equity $ 275,822 See notes to unaudited condensed consolidated financial statements. 5 HUB GROUP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Income from continuing operations $ 25,194 $ 20,692 Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation and amortization 3,706 4,233 Deferred taxes 3,034 296 Compensation expense related to share-based compensation plans 1,923 1,708 (Gain) loss on sale of assets (117 ) 12 Changes in operating assets and liabilities excluding effects of purchase transaction: Restricted investments (1,786 ) (849 ) Accounts receivable, net 1,667 11,179 Prepaid taxes 2,033 4,962 Prepaid expenses and other current assets (345 ) (1,340 ) Other assets 4 239 Accounts payable (5,547 ) (4,148 ) Accrued expenses 985 (2,552 ) Non-current liabilities 180 - Net cash provided by operating activities 30,931 34,432 Cash flows from investing activities: Proceeds from sale of equipment 550 179 Purchases of property and equipment (7,453 ) (2,364 ) Cash used in acquisition of Comtrak, Inc. (5,000 ) (39,883 ) Proceeds from the disposal of discontinued operations - 12,203 Net cash used in investing activities (11,903 ) (29,865 ) Cash flows from financing activities: Proceeds from stock options exercised 329 1,905 Purchase of treasury stock (12,898 ) (173 ) Excess tax benefits from share-based compensation 2,430 7,797 Net cash (used in) provided by financing activities (10,139 ) 9,529 Cash flows from operating activities of discontinued operations - 1,848 Cash flows used in investing activities of discontinued operations - (38 ) Net cash provided by discontinued operations - 1,810 Net increase in cash and cash equivalents 8,889 15,906 Cash and cash equivalents beginning of period 43,491 36,133 Cash and cash equivalents end of period $ 52,380 $ 52,039 Supplemental disclosures of cash paid for: Interest $ 45 $ 42 Income taxes $ 7,427 $ 744 See notes to unaudited condensed consolidated financial statements. 6 HUB GROUP, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1.Interim Financial Statements Our accompanying unaudited condensed consolidated financial statements of Hub Group, Inc. (“we”, “us” or “our”) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in annual financial statements have been condensed or omitted pursuant to those rules and regulations.However, we believe that the disclosures contained herein are adequate to make the information presented not misleading. The financial statements reflect, in our opinion, all material adjustments (which include only normal recurring adjustments) necessary to fairly present our financial position at June 30, 2007 and results of operations for the three months and six months ended June 30, 2007 and 2006. These unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2006.Results of operations in interim periods are not necessarily indicative of results to be expected for a full year due partially to seasonality. NOTE 2.Earnings Per Share The following is a reconciliation of our earnings per share (in thousands, except for per share data): Three Months Ended Three Months Ended June 30, 2007 June 30, 2006 Income Shares Per Share Amount Income Shares Per Share Amount Basic EPS Income from continuing operations $ 13,775 39,043 $ 0.35 $ 12,219 40,768 $ 0.30 Income from discontinued operations - 39,043 - 324 40,768 0.01 Net Income $ 13,775 39,043 $ 0.35 $ 12,543 40,768 $ 0.31 Effect of Dilutive Securities Stock options and restrictedstock 495 839 Diluted EPS Income from continuing operations $ 13,775 39,538 $ 0.35 $ 12,219 41,607 $ 0.29 Income from discontinued operations - 39,538 - 324 41,607 0.01 Net Income $ 13,775 39,538 $ 0.35 $ 12,543 41,607 $ 0.30 7 Six Months Ended Six Months Ended June 30, 2007 June 30, 2006 Income Shares Per Share Amount Income Shares Per Share Amount Basic EPS Income from continuing operations $ 25,194 39,150 $ 0.64 $ 20,692 40,482 $ 0.51 Income from discontinued operations - 39,150 - 981 40,482 0.03 Net Income $ 25,194 39,150 $ 0.64 $ 21,673 40,482 $ 0.54 Effect of Dilutive Securities Stock options and restrictedstock 502 973 Diluted EPS Income from continuing operations $ 25,194 39,652 $ 0.64 $ 20,692 41,455 $ 0.50 Income from discontinued operations - 39,652 - 981 41,455 0.02 Net Income $ 25,194 39,652 $ 0.64 $ 21,673 41,455 $ 0.52 NOTE 3.Debt We had $47.5 million of unused and available borrowings under our bank revolving line of credit at June 30, 2007.We were in compliance with our debt covenants at June 30, 2007. We have standby letters of credit that expire from 2007 to 2012.As of June 30, 2007, the outstanding letters of credit were $2.5 million. NOTE 4.Commitments and Contingencies In March 2007, we entered into an equipment purchase contract with Singamas Management Services, Ltd. and Singamas North America, Inc.We agreed to purchase 2,000 fifty-three foot dry freight steel domestic containers for approximately $19.4 million.We have received 578 units as of June 30, 2007 and we expect delivery of the remainder by year end.We entered into operating leases to finance these containers with terms of approximately 6 years. We are a party to litigation incident to our business, including claims for freight lost or damaged in transit, freight improperly shipped or improperly billed, property damage and personal injury.Some of the lawsuits to which we are party are covered by insurance and are being defended by our insurance carriers.Some of the lawsuits are not covered by insurance and we are defending them.Management does not believe that the outcome of this litigation will have a material adverse effect on our financial position. NOTE 5.Income Taxes Effective January 1, 2007, we adopted Financial Accounting Standards Board Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes”.Although the implementation of FIN 48 did not impact the amount of our liability for unrecognized tax benefits, we reclassified $4.0 million of our liability for unrecognized tax benefits from deferred tax liabilities to non-current liabilities to conform with the balance sheet presentation requirements of FIN 48.As of January 1, 2007, the amount of unrecognized tax benefits was $5.3 million of which $1.6 million would, if recognized, decrease our effective tax rate.As of June 30, 2007, the amount of unrecognized tax benefits was $5.2 million of which $1.7 million would, if recognized, decrease our effective tax rate. Hub Group, Inc. or its subsidiaries are subject to income tax in the U.S. federal jurisdiction and numerous state jurisdictions.The Internal Revenue Service (“IRS”) has completed its examinations of our federal income tax returns for the tax years 2000 through 2004.However, tax years 1997 and 2003 through 2006 remain open to examination by the major tax jurisdictions to which we are subject. During its examination of our 1997 federal income tax return, the IRS proposed to reclassify our allocation of a significant amount of tax basis in fixed assets to non-amortizable intangibles. This dispute is being reviewed by the IRS Office of Appeals, and it is reasonably possible that it will be resolved by December 31, 2007 resulting in a decrease in our liability for uncertain tax positions of up to $4.0 million.Should the decrease occur, it would have a positive impact on our effective tax rate of up to $1.4 million and the remaining $2.6 million decrease in our liability for uncertain tax positions would be reclassified as additional deferred tax liability. 8 We recognize accrued interest expense and penalties related to unrecognized tax benefits in our provision for income taxes.At January 1, 2007, accrued interest was $2.1 million, or $1.3 million net of income tax.During the six months ended June 30, 2007, $0.1 million of interest expense, net of tax, was recognized in our provision for income taxes. 9 HUB GROUP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OUTLOOK, RISKS AND UNCERTAINTIES The information contained in this quarterly report contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Words such as “expects,” “hopes,” “believes,” “intends,” “estimates,” “anticipates,” and variations of these words and similar expressions are intended to identify these forward-looking statements.Forward-looking statements are inherently uncertain and subject to risks.Such statements should be viewed with caution.Actual results or experience could differ materially from the forward-looking statements as a result of many factors.We assume no liability to update any such forward-looking statements contained in this quarterly report.Factors that could cause our actual results to differ materially include: · the degree and rate of market growth in the domestic intermodal, truck brokerage and logistics markets we serve; · deterioration in our relationships with existing railroads or adverse changes to the railroads’ operating rules; · changes in rail service conditions or adverse weather conditions; · further consolidation of railroads; · the impact of competitive pressures in the marketplace, including entry of new competitors, direct marketing efforts by the railroads or marketing efforts of asset-based carriers; · changes in rail, drayage and trucking company capacity; · railroads moving away from ownership of intermodal assets; · equipment shortages or equipment surplus; · changes in the cost of services from rail, drayage, truck or other vendors; · labor unrest in the rail, drayage or trucking company communities; · general economic and business conditions; · fuel shortages or fluctuations in fuel prices; · increases in interest rates; · changes in homeland security or terrorist activity; · difficulties in maintaining or enhancing our information technology systems; · changes to or new governmental regulation; · loss of several of our largest customers; · inability to recruit and retain key personnel; · inability to recruit and maintain drivers and owner operators; · changes in insurance costs and claims expense; and · inability to close and successfully integrate any future business combinations EXECUTIVE SUMMARY Hub Group, Inc.(“we”, “us” or “our”) is the largest intermodal marketing company (“IMC”) in the United States and a full service transportation provider offering intermodal, truck brokerage and logistics services.We operate through a nationwide network of operating centers. As an IMC, we arrange for the movement of our customers’ freight in containers and trailers over long distances.We contract with railroads to provide transportation for the long-haul portion of the shipment and with local trucking companies, known as “drayage companies,” for local pickup and delivery.As part of the intermodal services, we negotiate rail and drayage rates, electronically track shipments in transit, consolidate billing and handle claims for freight loss or damage on behalf of our customers. Through our subsidiary Comtrak Logistics, Inc. (“Comtrak”), we acquired substantially all the assets of Comtrak Inc. at the close of business on February 28, 2006.Comtrak is a transportation company whose services include primarily rail and international drayage for the intermodal sector.The results of Comtrak are included in our results of operations from March 1, 2006. 10 Our drayage services are provided by our subsidiaries, Comtrak and Quality Services, LLC (“QS”) who assist us in providing reliable, cost effective intermodal services to our customers.Our subsidiaries have terminals in Atlanta, Birmingham, Charleston, Charlotte, Chattanooga, Chicago, Cleveland, Columbus, Dallas, Houston, Huntsville, Jacksonville, Kansas City, Los Angeles, Memphis, Nashville, Perry, Savannah, St. Louis, Stockton, and Tampa.At June 30, 2007, QS and Comtrak owned 318 tractors, leased 44 tractors, leased or owned 701 trailers and employed 328 drivers and contracted with 789 owner-operators. We also arrange for the transportation of freight by truck, providing customers with another option for their transportation needs.We match the customers’ needs with carriers’ capacity to provide the most effective service and price combinations.As part of our truck brokerage services, we negotiate rates, track shipments in transit and handle claims for freight loss or damage on behalf of our customers. Our logistics service consists of complex transportation management services, including load consolidation, mode optimization and carrier management.These service offerings are designed to take advantage of the increasing trend for shippers to outsource all or a greater portion of their transportation needs. We have full time marketing representatives throughout North America who service local, regional and national accounts.We believe that fostering long-term customer relationships is critical to our success and allows us to better understand our customers’ needs and specifically tailor our transportation services to them. One of our primary goals is to grow our net income.We achieved this growth through an increase in revenue and margin from our existing transportation customers, winning new customers and the acquisition of Comtrak.Our yield management group works with sales and operations to enhance customer margins.Our top 50 customers’ revenue represents approximately 51.8% of our revenue. We use various performance indicators to manage our business.We closely monitor margin and gains and losses for our top 50 customers and loads with negative margins.We also evaluate on-time performance, costs per load by location and daily sales outstanding by location.Vendor cost changes and vendor service issues are also monitored closely. Substantially all of the assets of Hub Group Distribution Services, LLC (“HGDS” or “Hub Distribution”) were sold to the President of the former subsidiary on May 1, 2006.Accordingly, the results of operations of HGDS for the current and prior periods have been reported as discontinued operations, including their revenue through April 30, 2006 of $4.8 million. 11 RESULTS OF OPERATIONS The following table summarizes our revenue by business line (in thousands): Three Months Ended Six Months Ended June 30, June 30, % % 2007 2006 Change 2007 2006 Change Revenue Intermodal $ 300,877 $ 285,879 5.2 % $ 588,710 $ 546,571 7.7 % Truck brokerage 73,238 78,139 (6.3 ) 147,818 147,676 0.1 Logistics 27,450 31,278 (12.2 ) 58,334 57,813 0.9 Total revenue from continuing operations $ 401,565 $ 395,296 1.6 % $ 794,862 $ 752,060 5.7 % The following table includes certain items in the consolidated statements of income as a percentage of revenue: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenue 100.0 % 100.0 % 100.0 % 100.0 % Transportation costs 85.6 86.0 85.6 86.3 Gross margin 14.4 14.0 14.4 13.7 Costs and expenses: Salaries and benefits 6.0 6.1 6.3 6.3 General and administrative 2.6 2.5 2.7 2.5 Depreciation and amortization 0.3 0.4 0.3 0.4 Total costs and expenses 8.9 9.0 9.3 9.2 Operating income 5.5 5.0 5.1 4.5 Other income: Interest income 0.2 0.1 0.1 0.1 Total other income 0.2 0.1 0.1 0.1 Income from continuing operations before provision for income taxes 5.7 5.1 5.2 4.6 Provision for income taxes 2.3 2.0 2.0 1.8 Income from continuing operations 3.4 % 3.1 % 3.2 % 2.8 % 12 Three Months Ended June 30, 2007 Compared to the Three Months Ended June 30, 2006 Revenue Revenue increased 1.6% to $401.6 million in 2007 from $395.3 million in 2006.Intermodal revenue increased 5.2% to $300.9 million due primarily to an increase in volume.The volume growth came from our wholesale business, new business from recent bids and domestic reload business. We handled approximately 50,000 domestic reloadsfor the year ended2006. Truck brokerage revenue declined 6.3% to $73.2 million due primarily to a decrease in volume.Logistics revenue decreased 12.2% to $27.5 million primarily as a result of a change in contract structure and reporting with an existing customer.Hub Distribution’s revenue has been reclassified to discontinued operations due to its sale on May 1, 2006. Gross Margin Gross margin increased 4.1% to $57.8 million in 2007 from $55.5 million in 2006.This margin expansion comes primarily from an increase in intermodal volume and doing more of our own drayage.As a percent of revenue, gross margin has increased to 14.4% in 2007 from 14.0% in 2006.The increase in gross margin as a percentage of revenue is due primarily to drayage efficiencies. Salaries and Benefits As a percentage of revenue, salaries and benefits decreased slightly to 6.0% in 2007 from 6.1% in 2006.Salaries and benefits decreased to $24.2 million in 2007 from $24.4 million in 2006.This is due primarily to a decrease in incentive compensation.Headcount as of June 30, 2007 was 1,096 which excludes drivers as driver costs are included in transportation costs. General and Administrative General and administrative expenses increased to $10.2 million in 2007 from $9.7 million in 2006.As a percentage of revenue, these expenses increased slightly to 2.6% in 2007 from 2.5% in 2006.The increase in general and administrative expenses is due primarily to increases in computer costs, insurance costs, professional services and travel costs partially offset by a favorable lease termination agreement. Depreciation and Amortization Depreciation and amortization decreased to $1.2 million in 2007 from $1.5 million in 2006.This expense as a percentage of revenue decreased to 0.3% in 2007 from 0.4% in 2006.The decrease in depreciation and amortization is due primarily to lower computer software depreciation as some of our software was fully depreciated in earlier years. Other Income (Expense) Interest income remained constant at $0.6 million for 2007 and 2006. Provision for Income Taxes The provision for income taxes increased to $9.0 million in 2007 compared to $8.1 million in 2006.We provided for income taxes using an effective rate of 39.6% in 2007 and an effective rate of 40.0% in the second quarter of 2006.The decrease in the effective tax rate is primarily a consequence of our change in the timing of restricted stock award grants and vesting. Income from Continuing Operations Income from continuing operations increased to $13.8 million in 2007 from $12.2 million in 2006 due primarily to higher gross margin and lower depreciation and amortization expense. Income from Discontinued Operations Income from discontinued operations includes income from the operations of HGDS.This income was $0.3 million for the three months ended June 30, 2006. 13 Earnings Per Common Share Basic earnings per share from continuing operations was $0.35 in 2007 and $0.30 in 2006.Basic earnings per share from discontinued operations was $0.01 in 2006.Basic earnings per share was $0.35 for 2007 and $0.31 for 2006.Diluted earnings per share from continuing operations increased to $0.35 in 2007 from $0.29 in 2006.Diluted earnings per share from discontinued operations was $0.01 in 2006. Diluted earnings per share were $0.35 for 2007 and $0.30 for 2006. SixMonths Ended June 30, 2007 Compared to the SixMonths Ended June 30, 2006 Revenue Revenue increased 5.7% to $794.9 million in 2007 from $752.1 million in 2006.Intermodal revenue increased 7.7% to $588.7 million due primarily to a 4.8% increase in volume, a 2.6% increase related to Comtrak and a 0.3% combined increase related to price, mix and fuel surcharges.Truck brokerage revenue was fairly flat at $147.8 million due primarily to an increase in revenue per load from price increases and mix offset by a decrease in volume.Logistics revenue increased 0.9% to $58.3 million as a result of increased business from existing customers.Hub Distribution’s revenue has been reclassified to discontinued operations due to its sale on May 1, 2006. Gross Margin Gross margin increased 11.2% to $114.4 million in 2007 from $102.9 million in 2006.This margin expansion comes from Comtrak and an increase in volume from intermodal business.As a percent of revenue, gross margin has increased to 14.4% in 2007 from 13.7% in 2006.The increase in gross margin as a percentage of revenue is due to performing more of our own drayage more efficiently and better brokerage margin. Salaries and Benefits As a percentage of revenue, salaries and benefits remained constant at 6.3% for 2007 and 2006.Salaries and benefits increased to $49.8 million in 2007 from $47.3 million in 2006.The majority of the increase relates to Comtrak since we owned them two additional months in 2007.In the first half of 2007, we recorded $0.4 million of severance expense. General and Administrative General and administrative expenses increased to $21.8 million for 2007 from $18.7 million in 2006.As a percentage of revenue, these expenses increased to 2.7% in 2007 from 2.5% in 2006.The increase relates primarily to Comtrak and to increased spending on consultants of approximately $1.2 million related to a marketing project. Depreciation and Amortization Depreciation and amortization decreased to $2.4 million in 2007 from $3.4 million in 2006.This expense as a percentage of revenue decreased to 0.3% in 2007 from 0.4% in 2006.The decrease in depreciation and amortization is due primarily to lower computer software depreciation as some of our software was fully depreciated in earlier years. Other Income (Expense) Interest income increased to $1.3 million in 2007 from $1.0 million in 2006.The increase in interest income is due to a higher average investment balance and higher interest rates in 2007. Provision for Income Taxes The provision for income taxes increased to $16.5 million in 2007 compared to $13.8 million in 2006.We provided for income taxes using an effective rate of 39.6% in 2007 and an effective rate of 40.0% in 2006.The decrease in the effective tax rate is primarily a consequence of our change in the timing of restricted stock award grants and vesting. 14 Income from Continuing Operations Income from continuing operations increased to $25.2 million in 2007 from $20.7 million in 2006 due primarily to higher gross margin, lower depreciation and amortization expense and higher interest income. Income from Discontinued Operations Income from discontinued operations includes income from the operations of HGDS.This income was $1.0 million for the six months ended June 30, 2006. Earnings Per Common Share Basic earnings per share from continuing operations was $0.64 in 2007 and $0.51 in 2006.Basic earnings per share from discontinued operations was $0.03 in 2006.Basic earnings per share was $0.64 for 2007 and $0.54 for 2006.Diluted earnings per share from continuing operations increased to $0.64 in 2007 from $0.50 in 2006.Diluted earnings per share from discontinued operations was $0.02 in 2006. Diluted earnings per share was $0.64 for 2007 and $0.52 for 2006. CRITICAL ACCOUNTING POLICIES The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions.In certain circumstances, those estimates and assumptions can affect amounts reported in the accompanying consolidated financial statements.We have made our best estimates and judgments of certain amounts included in the financial statements, giving due consideration to materiality.We do not believe there is a great likelihood that materially different amounts would be reported related to the accounting policies described below.However, application of these accounting policies involves the exercise of judgment and use of assumptions as to future uncertainties and, as a result, actual results could differ from these estimates.Note 1 of the “Notes to Consolidated Financial Statements” in our Annual Report on Form 10-K for the year ended December 31, 2006, includes a summary of the significant accounting policies and methods used in the preparation of our consolidated financial statements.The following is a brief discussion of the changes that occurred during 2007 to the significant accounting policies and estimates disclosed in Note 1 of the “Notes to Consolidated Financial Statements” in our Annual Report on Form 10-K for the year ended December 31, 2006. New Pronouncement Effective January 1, 2007, the Company adopted FASB Interpretation No. 48 (“FIN48”), Accounting for Uncertainty in Income Taxes, which is an interpretation of SFAS No. 109, Accounting for Income Taxes.Although the implementation of FIN 48 did not impact the amount of our liability for unrecognized tax benefits, we did reclassify $4.0 million of our liability for unrecognized tax benefits from deferred tax liabilities to non-current liabilities to conform with the balance sheet presentation requirements of FIN 48. FIN 48 clarifies the accounting for income taxes by prescribing the minimum recognition threshold a tax position is required to meet before being recognized in the financial statements.FIN 48 also provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition.In addition, FIN 48 clearly scopes out income taxes from Financial Accounting Standards Board Statement No. 5, Accounting for Contingencies. LIQUIDITY AND CAPITAL RESOURCES During 2007, we have funded operations, capital expenditures, the earn out payment related to the Comtrak acquisition and our stock buy back through cash flows from operations. Cash provided by operating activities for the six months ended June 30, 2007, was approximately $30.9 million, which resulted primarily from income from continuing operations of $25.2 million and non-cash charges of $8.5 million, partially offset by the change in operating assets and liabilities of $2.8 million. Net cash used in investing activities for the six months ended June 30, 2007, was $11.9 million and related primarily to capital expenditures of $7.5 million primarily related to tractors for the Comtrak operations and the $5.0 million earn out payment made to the former owner of Comtrak, partially offset by $0.6 million of cash generated from the sale of equipment.We expect capital expenditures to be approximately $10.0 to $11.0 million for all of 2007. 15 The net cash used in financing activities for the six months ended June 30, 2007, was $10.1 million.We generated $0.3 million of cash from stock options being exercised and used $12.9 million of cash to purchase treasury stock.We also reported $2.5 million of excess tax benefits from share-based compensation as a financing cash in-flow. We had $47.5 million of unused and available borrowings under our bank revolving line of credit at June 30, 2007.We were in compliance with our debt covenants at June 30, 2007. We have standby letters of credit that expire from 2007 to 2012.As of June 30, 2007, the outstanding letters of credit were $2.5 million. The $5.0 million related party payable was paid out during the first quarter of 2007.This amount relates to the 2006 earn out payment due to the former owner of Comtrak.A similar amount will be paid in 2008 if the 2007 earn out is achieved. We spent approximately $12.5 million on stock repurchases in 2007.We have authorization to spend an additional $62.5 million to purchase common stock through June of 2008. We may make additional purchases from time to time as market conditions warrant. Contractual Obligations Our contractual cash obligations as of June 30, 2007 are minimum rental commitments.We have a ten year lease agreement for a building and property (Comtrak’s Memphis facility) with a related party, the President of Comtrak.Minimum annual rental commitments, at June 30, 2007, under non-cancelable operating leases, principally for real estate, containers and equipment are payable as follows (in thousands): 2007 $ 10,611 2008 17,563 2009 14,531 2010 12,583 2011 11,790 2012 and thereafter 14,798 $ 81,876 In March 2007, we entered into an equipment purchase contract with Singamas Management Services, Ltd. and Singamas North America, Inc.We agreed to purchase 2,000 fifty-three foot dry freight steel domestic containers for approximately $19.4 million.We have received 578 units as of June 30, 2007 and we expect delivery of the remainder by year end.We entered into operating leases to finance these containers with terms of approximately 6 years.The commitments for the containers we have received are included in the table above. Deferred Compensation Under our Nonqualified Deferred Compensation Plan (the “Plan”), participants can elect to defer certain compensation.Payments under the Plan are due as follows as of June 30, 2007 (in thousands): 2007 $ - 2008 1,899 2009 980 2010 1,552 2011 628 2012 and thereafter 4,589 $ 9,648 16 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are exposed to market risk related to changes in interest rates on our bank line of credit which may adversely affect our results of operations and financial condition. CONTROLS AND PROCEDURES As of June 30, 2007, an evaluation was carried out under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of our disclosure controls and procedures.Based upon this evaluation, the Chief Executive Officer and Chief Financial Officer concluded that these disclosure controls and procedures were effective as of June 30, 2007.There have been no changes in our internal control over financial reporting identified in connection with such evaluation that occurred during the last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 17 PART II.OtherInformation Item 2.Unregistered Sales of Equity Securities and Use of Proceeds On October 26, 2006, our Board of Directors authorized the purchase of up to $75.0 million of our Class A Common Stock.This authorization expires June 30, 2008.We intend to hold the repurchased shares in treasury for future use.During the first six months we made purchases of 408,205 shares at a value of approximately $12.5 million.We may make additional purchases from time to time as market conditions warrant. The following table displays the number of shares purchased and the maximum value of shares that may yet be purchased under the plan: Total Number of Shares Purchased Average Price Paid Per Share Total Number of Shares Purchased as Part of Publicly Announced Plan Maximum Value of Shares that May Yet Be Purchased Under the Plan (in 000’s) January 1 to January 31 $ 75,000 February 1 to February 28 75,000 March 1 to March 31 408,205 $ 30.62 408,205 62,500 April 1 to April 30 62,500 May 1 to May 31 62,500 June 1 to June 30 62,500 Total 408,205 $ 30.62 408,205 $ 62,500 Item 4.Submission of Matters to a Vote of Security Holders The 2007 Annual Meeting of Stockholders of Hub Group, Inc. was held on May 7, 2007.All six of the directors were re-elected with the following votes:Phillip C. Yeager:73,554,861 for and 15,194,348 votes withheld; David P. Yeager:73,586,656 for and 15,162,553 votes withheld; Mark A. Yeager: 72,878,789 for and 15,870,420 votes withheld; Gary D. Eppen: 82,919,285 for and 5,829,924 votes withheld; Charles R. Reaves: 85,988,048 for and 2,761,161 votes withheld; Martin P. Slark: 85,988,965 for and 2,760,244 votes withheld. The stockholders approved an amendment to the Certificate of Incorporation to increase the authorized shares of the corporation with 84,614,229 votes for, 4,099,623 votes against and 35,537 votes abstaining.The stockholders approved the amendment and restatement of the Company’s 2002 Long Term Incentive Plan with 81,702,304 votes for, 4,574,229 votes against, 211,949 votes abstaining and 2,260,727 non-votes.The stockholders approved the 2006 performance-based awards under the 2002 Long-Term Incentive Plan with 85,328,727 votes for, 923,756 votes against, 235,999 votes abstaining and 2,260,727 non-votes. Item 6.Exhibits The exhibits included as part of the Form 10-Q are set forth in the Exhibit Index immediately preceding such Exhibits and are incorporated herein by reference. 18 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUB GROUP, INC. DATE: July 23, 2007 /s/ Terri A. Pizzuto Terri A. Pizzuto Executive Vice President, Chief Financial Officer and Treasurer (Principal Financial Officer) EXHIBIT INDEX Exhibit No.Description 3.1 Complete copy of Articles of Incorporation, as amended 10.1 Asset Purchase Agreement, dated June 6, 2007, by and among Hub Group, Inc., Comtrak Logistics, Inc., Hub City Terminals, Inc., Interdom Partners, Commercial Cartage, Inc., Pride Logistics, L.L.C. and the other parties signatory thereto. (incorporated by reference to Exhibit 10.1 to the Registrant’s report on Form 8-K filed June 8, 2007, File No. 000-27754) 10.2 Termination letter, dated July 9, 2007, by and among Comtrak Logistics, Inc., Hub City Terminals, Inc., Interdom Partners, Commercial Cartage, Inc. and Pride Logistics, L.L.C. (incorporated by reference to Exhibit 10.2 to the Registrant’s report on Form 8-K filed July 10, 2007, File No. 000-27754) 31.1 Certification of David P. Yeager, Vice Chairman and Chief Executive Officer, Pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934. 31.2 Certification of Terri A. Pizzuto, Executive Vice President, Chief Financial Officer and Treasurer, Pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934. 32.1 Certification of David P. Yeager and Terri A. Pizzuto, Chief Executive Officer and Chief Financial Officer, respectively, Pursuant to 18 U.S.C. Section 1350. EXHIBIT 3.1 CERTIFICATE OF INCORPORATION OF HUB GROUP, INC. FIRST:The name of the Corporation is Hub Group, Inc. SECOND: The address of the Corporation’s registered office in the State of Delaware is 1209 Orange Street, in the City of Wilmington, County of New Castle.The name of its registered agent at such address is The Corporation Trust Company. THIRD:The nature of the business or purpose to be conducted or promoted by the Corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of the State of Delaware. FOURTH: Section 1.Authorized Stock.The total number of shares of capital stock which the Corporation shall have authority to issue is 100,000,000 consisting of 97,337,700 shares of Class A Common Stock with a par value of $0.01 per share (“Class A Common Stock”), 662,300 shares of Class B Common Stock with a par value of $0.01 per share (“Class B Common Stock”) and 2,000,000 shares of Preferred Stock with a par value of $0.01 per share (“Preferred Stock”).The number of authorized shares of any class of stock of the Corporation may be increased or decreased by the affirmative vote of the holders of a majority of the votes of the Corporation entitled to be cast, voting together as a single class. Section 2.Liquidation.Subject to any preferential rights in favor of any class of Preferred Stock, upon liquidation or dissolution of the Corporation, each issued and outstanding share of Class A Common Stock and each issued and outstanding share of Class B Common Stock shall be entitled to participate pro rata in the assets of the Corporation remaining after payment of, or adequate provision for, all known debts and liabilities of the Corporation. Section 3.Class A Common Stock Voting Rights.Each issued and outstanding share of Class A Common Stock shall entitle the holder thereof to one vote on all matters presented for a vote of stockholders. Section 4.
